                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:21-cv-00473-RJC-DCK

SUSAN GORDAN,                        )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                             ORDER
                                     )
UNITED STATES CITIZENSHIP AND )
IMMIGRATION SERVICES., et al.,       )
                                     )
            Defendant.               )
____________________________________ )

       THIS MATTER comes before the Court on Plaintiff’s Motion for Temporary Restraining

Order and Preliminary Injunction. (Doc. No. 5).

       Plaintiff is a nonimmigrant resident in valid L-2 status who had work authorization valid

until August 10, 2021. (Doc. No. 5 at 1). She seeks emergency relief from alleged immediate and

irreparable harm due to Defendants’ alleged unreasonable delay in adjudicating her I-765

application to renew her Employment Authorization Document (“EAD”), which has been pending

for approximately five months. (Id.). Plaintiff has been out of work since August 10, 2021, when

her previous EAD expired. (Id.).

       A temporary restraining order is an “emergency procedure and is appropriate only when

the applicant is in need of immediate relief.” 11A Charles Wright, Arthur Miller & Mary Kane,

Federal Practice and Procedure § 2951 (2d ed). It is an “extraordinary and drastic remedy” never

awarded as a matter of right. Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations omitted).

In each case, courts “must balance the competing claims of injury and must consider the effect on

each party of the granting or withholding such request.” Amoco Production Co. v. Gambell, 480



                                               1

       Case 3:21-cv-00473-RJC-DCK Document 7 Filed 09/21/21 Page 1 of 2
U.S. 531, 542 (2008). A plaintiff seeking a temporary restraining order must establish four

elements, including that: (1) it is likely to succeed on the merits; (2) it is likely to suffer irreparable

harm in absence of preliminary relief; (3) the balance of equities tips in its favor; and, (4) an

injunction is in the public interest. Winter v. Natural Resources Defense Council, Inc., 555 U.S.

7, 20 (2008).

        Here, the Court finds that Plaintiff has failed to establish that her claim will likely succeed

on the merits at this time. Plaintiff has cited to no statute or mandate that requires Defendant to

adjudicate I-765 applications within five months. Moreover, a case in a sister circuit with almost

identical facts denied a TRO. See, e.g., Muvvala v. Wolf, 2020 U.S. Dist. LEXIS 177082, *4–6,

18 (D.D.C. Sept. 25, 2020) (finding a delay of at least 103 days was not unreasonable). Thus,

based on the currently presented evidence and five-month delay, the Court declines to grant a TRO.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s Motion for TRO and Preliminary Injunction, (Doc. No. 5), is DENIED

                in part as to the TRO;

        2.      This Court RESERVES JUDGMENT as to the preliminary injunction and will

                conduct a hearing on the merits of the preliminary injunction on Friday, October

                22, 2021, at 12:00 pm in Courtroom 4A. Defendants’ Response to Plaintiff’s

                preliminary injunction motion is due by October 1, 2021. Plaintiff’s Reply is due

                by October 8, 2021.




 Signed: September 21, 2021




                                                    2

        Case 3:21-cv-00473-RJC-DCK Document 7 Filed 09/21/21 Page 2 of 2
